                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                      Cause No. CR-03-27-GF-BMM

             Plaintiff,

       vs.                                                 ORDER

NEWTON JAMES CANTRELL, SR.,

             Defendant.


      Defendant Cantrell filed a motion on July 18, 2019, to reduce his sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A), to time-served based on the “extraordinary

and compelling” reason that he is 80 years old with deteriorating health. (Doc.

610.) This Court stayed the proceedings for 90 days to give the Bureau of Prisons

(BOP) time to complete an administrative review of Cantrell’s request. (Doc. 624.)

      The Government filed a notice and request for an additional thirty-day stay

on October 17, 2019. (Doc. 626.) The Government reports that Probation rejected

Cantrell’s proposed release plan. BOP is currently working on a new release plan

involving the Fort Peck Housing Authority Warrior Program. (Id. at 2.) The

Government requests that the Court stay the proceedings for an additional thirty

days while BOP works on a release plan. (Id.) The Court agrees that the

circumstances warrant an additional thirty-day stay.
                                         1
      Accordingly, IT IS ORDERED that proceedings on Defendant’s motion to

reduce his sentence (Doc. 610) are STAYED for an additional 30 days after the

date of this Order.

      DATED this 18th day of October, 2019.




                                       2
